internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil 4945-dollar_figure dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a scholarship program your purpose is to engage in charitable activities by enhancing access to higher education specifically you provide scholarships to worthy children in the city of x and children attending y letter catalog number 58263t the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you publicize the scholarship program through high schools located in the city of x some of the high schools advertise the scholarship in the student newspaper or through the high school guidance counselors you maintain information and documentation of the loan recipients such as case histories including names addresses purposes of awards amount of each loan manner of selection and relationship if any to officers trustees or donors of funds you maintain such information and documentation until the applicable statute_of_limitations period expires students from the city of x and students attending y are eligible to apply each year you advise the scholarship committee of the amount available for scholarships the members of the scholarship committee review the scholarship applications and rank the students based on scholastic ability and financial need scholarship committee may give competitive examination if it so desires but said examination shall not be the sole test in the selection of said recipient the scholarship committee selections are recorded by trustee all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 the scholarship committee determines the amounts based on the amount of funds available taking into consideration the scholastic ability and financial need of each student the trustee pays the scholarship proceeds directly to the college or university the recipient attends for the benefit of the recipient the trustee provides a letter to each college or university specifying that the college or university's acceptance of the funds constitutes the college or university's agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify the trustee if the scholarship recipient fails to meet any term or condition of the scholarship if the college or university will not agree to such terms the trustee will obtain the needed reports and grade transcripts from the scholarship recipient the trust document names the principals of the y system and parochial schools of the city of x together with the trustee you will investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 ‘you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t lf you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
